DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on July 26, 2022 is acknowledged.  Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 1 is objected to because of the following informalities:  At line 7, “EMI mitigation, whereby” should be - - EMI mitigation material, whereby - -. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “an online remixer”.  The limiting effect of the recitation is unclear due to the word “online”.  In context, it is unclear how the word “online” provides a further limitation to the claim.  In other words, it is not clear how the scope of the claim would be different if the recitation was merely “a remixer” instead of “an online remixer”.  If the intent is to require other equipment be included in the system such that the remixer is “online” with the other equipment, it is noted that no other applicable equipment is required or clearly set forth in the claim and it is not clear that this is what’s intended.  The online remixer is also recited in claims 2-6.  Appropriate correction and/or clarification is required.
Further, claim 1 recites “allows for improved viscosity”.  The limiting effect of the recitation is unclear.  It is not clear how the viscosity is “improved” by the recited apparatus.  It is not clear whether the intend of “improved” is for the viscosity to be higher, lower, more uniform, at a certain value, or whether something else is intended.  Appropriate correction and clarification is required. It is noted that while the limitation is understood to limit the claim only to the extent that the remixer must be capable of achieving the desired result, it is unclear what is necessarily required for the viscosity to be considered improved and it therefore follows that it is unclear when an apparatus is necessarily capable of achieving the recited result.  For the purposes of examination, a “remixer”, understood to be a structure that is able to remix the recited materials (e.g. see claim 2 for a narrower in scope remixer), is understood to be able to achieve the desired result.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  At line 4 of claim 3 and at line 4 of claim 6 the “and/or” recitation is understood to make the “improved viscosity and flow rate of the thermal management and/or EMI mitigation material” limitation of claim 1 optional.  As such, the claims fail to include all the limitations of the claim from which they depend because the limitation is not optional in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US 2013/0065053).
Regarding claims 1 and 2, Kikuchi et al. teach a system that is capable of dispensing a thermal management and/or EMI mitigation material including one or more functional materials within a matrix (Figure 1 (41) showing additives/fillers and resin being added to a blending hopper – these fillers are i) reasonably understood to read upon the claimed materials since they are fillers that perform a function (paragraphs [0099]-[0119] and/or ii) make clear that the claimed and disclosed materials could also be processed as required because the same disclosed equipment (e.g. screw extruder) is employed), the system comprising an online mixer configured to be operable (i.e. it is capable) for receiving the thermal management and/or EMI mitigation material including the one or more functional materials within the matrix (Figure 1 – the inlet to extruder (42) which receives the material from the hopper under one interpretation or Figure 3 – the inlet to extruder 13 which receives the material from the upstream extruder 42 and the transfer equipment/hoppers (45) (47) (14a) under another interpretation) and that is capable of remixing the one or more functional fillers including filler settlement, if any, within the matrix prior to dispensement of the thermal management and/or EMI mitigation material to reduce settlement, if any, and thereby is understood to allow for improved viscosity and flow rate of the material (Figure 1 – extruder (42) or Figure 4 – extruder (13) or Figure 17 – extruder (13) are understood to disclose the same claimed and disclosed screw extruder and is therefore is understood to be able to achieve the claimed result).  
An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The features of an apparatus may be recited either structurally or functionally.  If the same claimed and disclosed structure is set forth in the prior art, it is reasonable to conclude that the functional limitations are an inherent/intrinsic characteristic of the prior art structure absent persuasive evidence or arguments to the contrary (see MPEP 2114).  Further, the material worked upon does not limit apparatus claims (see MPEP 2115). 
In this instance, a system comprising an online remixer that is capable of working upon “a thermal management and/or EMI mitigation material including one or more functional fillers within a matrix”, would reasonably be understood to read upon the claimed invention even if those materials are not explicitly utilized or disclosed in the prior art system.  Further still, a system that is capable of working upon “filler settlement” would reasonably be understood to read upon the claimed invention even if those materials are not explicitly utilized or disclosed in the prior art system.  Even further, a system having the same claimed and disclosed structure is reasonably understood to be capable of achieving the claimed results (i.e. all the language after the “whereby” clause in claim 1) absent persuasive evidence or arguments to the contrary.
As to claim 3, Kikuchi et al. disclose a screw extruder remixer as set forth above.  As such, since Kikuchi et al. disclose the same claimed and disclosed remixer, the remixer is understood to be capable of achieving the claimed result.
As to claim 4, Kikuchi et al. disclose a variety of items that are reasonably understood to be dispensers downstream of the online mixer (Figure 1 (43) or (45); Figure 4 (16) (20) (30)).
As to claim 5, Kikuchi et al. disclose a gear pump located between the screw extruder/remixer and the die nozzle/dispenser (paragraph [0231]).
As to claim 6, Kikuchi et al. disclose a screw extruder remixer as set forth above.  As such, since Kikuchi et al. disclose the same claimed and disclosed remixer, the remixer is understood to be capable of achieving the claimed result.  Further, Kikuchi et al. disclose a variety of items that are reasonably understood to be dispensers downstream of the online mixer (Figure 1 (43) or (45); Figure 4 (16) (20) (30)).
As to claims 7-9, the material worked upon does not limit apparatus claims (see MPEP 2115).  Since the remixer of Kikuchi et al. is a screw extruder, as claimed (claim 2) and disclosed, it follows that the screw extruder of Kikuchi et al. is capable of processing the materials as claimed. 

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellett et al. (US 2018/0134937).
Regarding claims 1 and 2, Ellett et al. teach a system for dispensing a thermal management and/or EMI mitigation material including one or more functional fillers within a matrix (Abstract; paragraphs [0043]-[0046], [0058], [0059], [0086]-[0089]), the system comprising an online remixer configured to be operable for receiving a supply of the thermal management and/or EMI mitigation material including the one or more functional fillers within the matrix (paragraphs [0058], [0059] – a masterbatch of the material containing the filler within the matrix is fed to an extruder/remixer); and remixing the one or more functional fillers including filler settlement, if any, within the matrix prior to dispensement of the thermal management and/or EMI mitigation, whereby the remixing reduces the filler settlement, if any, within the matrix and thereby allows for improved viscosity and flow rate of the thermal management and/or EMI mitigation material (paragraphs [0058], [0059] and [0086]-[0089]; the same claimed and disclosed materials are processed with the same claimed and disclosed mixer/screw extruder – as such the same claimed results would be achievable).
As to claim 3, Ellett et al. disclose a screw extruder/remixer as set forth above.  As such, since Ellett et al. disclose the same claimed and disclosed remixer, the remixer is understood to be capable of achieving the claimed result.
As to claim 4, Ellett et al. disclose a dispenser/die downstream of the extruder/remixer (paragraphs [0050], [0072], and [0086]-[0089]).
As to claim 6, Ellett et al. disclose a screw extruder/remixer as set forth above.  As such, since Ellett et al. disclose the same claimed and disclosed remixer, the remixer is understood to be capable of achieving the claimed result. Further, Ellett et al. disclose a dispenser/die downstream of the extruder/remixer (paragraphs [0050], [0072], and [0086]-[0089]).
As to claims 7-9, the material worked upon does not limit apparatus claims (see MPEP 2115).  Since the remixer of Ellett et al. is a screw extruder, as claimed (claim 2) and disclosed, it follows that the screw extruder of Ellett et al. is capable of processing the materials as claimed. Further, Ellett et al. disclose thermally conductive particles (paragraph [0045]) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ellett et al. (US 2018/0134937), as applied to claims 1-4 and 6-9 above, and further in view of Hasegawa et al. (US 2018/0250866) or Kikuchi et al. (US 2013/0065053).
As to claim 5, Ellett et al. teach the system set forth above.  Ellett et al. do not teach a pump in fluid communication with the remixer and the dispenser.  However, each of Hasegawa et al. (paragraphs [0053], [0055] and [0057]; Figure 4) and Kikuchi et al. (paragraph [0231]) disclose a gear pump located between the screw extruder/remixer and the die nozzle/dispenser (paragraph [0231]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ellett et al. with either one of Hasegawa et al. or Kikuchi et al. and to have utilized a gear pump between the screw extruder/remixer and the die nozzle/dispenser of Ellett et al., as suggested by either one of the secondary references, for the purpose, as suggested by Kikuchi et al. of providing a constant flow of material, or for the purpose, as suggested by Hasegawa of providing a configuration that is known to be suitable for effectively processing material from an extruder and through a die to produce a cast product/film.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art references disclose systems comprising an online remixer under a reasonable interpretation: US 2009/0275689 (Figures 3 and 17; paragraphs [0011], [0058], [0063], [0064], [0077] and [0099]); US 2012/0091615 (paragraphs [0017]-[0026]); and US 2009/0068441 (paragraphs [0029], [0030], [0035]-[0038]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742